       Case 3:12-cv-04854-LB Document 909 Filed 12/01/20 Page 1 of 4



 1   CONSTANTINE CANNON LLP                        Jeffrey A. LeVee (State Bar No. 125863)
     MATTHEW L. CANTOR (pro hac vice)              JONES DAY
 2   JEAN KIM (pro hac vice)                       555 South Flower Street, 50th Floor
     ROSA M. MORALES (pro hac vice)                Los Angeles, CA 90071
 3   335 Madison Avenue, 9th Floor                 Telephone: +1.213.489.3939
     New York, NY 10017                            Facsimile:    +1.213.243.2539
 4   Telephone: (212) 350-2700                     Email:        jlevee@jonesday.com
     Facsimile: (212) 350-2701
 5   mcantor@constantinecannon.com                 David C. Kiernan (State Bar No. 215335)
     jkim@constantinecannon.com                    Brian G. Selden (State Bar No. 261828)
 6   rmorales@constantinecannon.com                JONES DAY
                                                   555 California Street, 26th Floor
 7   Lead Counsel for Plaintiffs and the Class
                                                   San Francisco, CA 94104
                                                   Telephone: +1.415.626.3939
 8   AZRA Z. MEHDI (220406)                        Facsimile:     +1.415.875.5700
     One Market Street                             Email: dkiernan@jonesday.com
 9   Spear Tower, Suite 3600                                bgselden@jonesday.com
     San Francisco, CA 94105                                msilveira@jonesday.com
10   Telephone: (415) 293-8039                     Counsel for Defendant Sutter Health
     Facsimile: (415) 293-8001 x)
11   azram@themehdifirm.com

12   Co-Lead Counsel for Plaintiffs

13                               UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
15                                    SAN FRANCISCO DIVISION
16

17   DJENEBA SIDIBE, et al.,                       Case No. 3:12-CV-04854-LB
18                     Plaintiffs,                 STIPULATION TO FURTHER
                                                   EXTEND TIME FOR PLAINTIFFS
19          v.                                     TO SUBMIT REDACTED VERSION
                                                   OF OPPOSITION TO SUTTER
20   SUTTER HEALTH,                                HEALTH’S MOTION FOR
                                                   SUMMARY JUDGMENT AND FOR
21                     Defendant.                  PARTIES TO FILE JOINT
                                                   ADMINISTRATIVE MOTION TO
22                                                 SEAL
23

24

25

26

27

28

     STIPULATION TO FURTHER EXTEND TIME FOR PLAINTIFFS TO SUBMIT REDACTED VERSION OF
               OPPOSITION TO SUTTER HEALTH’S MOTION FOR SUMMARY JUDGMENT
                                    Case No. 3:12-cv-4854-LB
        Case 3:12-cv-04854-LB Document 909 Filed 12/01/20 Page 2 of 4



 1          Plaintiffs Djeneba Sidibe, Jerry Jankowski, Susan Hansen, David Herman, Optimum
 2   Graphics, Inc., and Johnson Pool & Spa (collectively the “Plaintiffs”), on behalf of themselves
 3   and all others similarly situated, and Defendant Sutter Health (“Sutter” and, collectively with
 4   Plaintiffs, the “Parties”), through their undersigned counsel, hereby jointly request and stipulate
 5   as follows:
 6          WHEREAS, on May 23, 2018, the Court entered the Order Governing Sealing Protocol
 7   agreed to by the Parties. ECF No. 308. As noted in the stipulation for entry of the Order
 8   Governing Sealing Protocol, the protocol is intended to avoid serial declarations supporting filing
 9   information under seal after each brief is filed for a particular motion, and to instead allow a
10   streamlined process for filing redacted materials and to file a single administrative motion
11   supporting the sealing of information once the briefing for a particular motion is complete.
12          WHEREAS, on September 24, 2020, Plaintiffs filed provisionally under seal their
13   Opposition to Defendant’s Motion for Summary Judgment and the Declaration of Matthew L.
14   Cantor And Accompanying Exhibits in Opposition to Sutter’s Motion for Summary Judgment (all
15   together, the “MSJ Opposition Materials”) (see ECF Nos. 861-863);
16          WHEREAS, the MSJ Opposition Materials reference and include as exhibits materials
17   designated by Parties and non-party health plans as protected material under the Amended
18   Protective Order;
19          WHEREAS, due to additional time required to finalize the preparation of the redacted
20   version of the MSJ Opposition Materials, on November 30, 2020, the Parties agreed to extend the
21   time for Plaintiffs to file publicly all proposed redactions to the MSJ Opposition Materials;
22          WHEREAS, the Order Governing Sealing Protocol provides that the Parties shall file a
23   single Joint Administrative Motion to Seal addressing the sealing for the entire set of papers for a
24   particular motion, including the motion, opposition and reply;
25          WHEREAS, the Parties also have agreed to extend the deadline for filing their Joint
26   Administrative Motion to Seal, currently December 3, 2020, to allow the Parties time to prepare
27   and file that motion on a date after Plaintiffs have filed the redactions for the MSJ Opposition
28   Materials;
                                                     -1–
       STIPULATION TO FURTHER EXTEND TIME FOR PLAINTIFFS TO SUBMIT REDACTED VERSION OF
                 OPPOSITION TO SUTTER HEALTH’S MOTION FOR SUMMARY JUDGMENT
                                      Case No. 3:12-cv-4854-LB
        Case 3:12-cv-04854-LB Document 909 Filed 12/01/20 Page 3 of 4



 1          THEREFORE, IT IS HEREBY STIPULATED that the time for Plaintiffs to file publicly
 2   all proposed redactions to the MSJ Opposition Materials is extended until December 1, 2020, and
 3   the deadline for the Parties to file their Joint Administrative Motion to Seal all filings related to
 4   Defendant Sutter Health’s Motion for Summary Judgment is extended until December 10, 2020.
 5    Dated: November 30, 2020                       STEYER LOWENTHAL BOODROOKAS
 6                                                   ALVAREZ & SMITH LLP

 7                                                   By /s/ Suneel Jain
                                                       Suneel Jain
 8                                                     Attorneys for Plaintiffs
 9

10
      Dated: November 30, 2020                       JONES DAY
11

12                                                   By /s/ Daniel L. Corbett
13                                                     Daniel L. Corbett
                                                       Attorneys for Defendant SUTTER HEALTH
14

15

16

17   IT IS SO ORDERED.

18         December 1, 2020
     Date:____________________                      ______________________________________

19                                                  The Honorable Laurel Beeler
                                                    United States District Court Magistrate Judge
20

21

22

23

24

25

26

27

28
                                                      -2–
       STIPULATION TO FURTHER EXTEND TIME FOR PLAINTIFFS TO SUBMIT REDACTED VERSION OF
                 OPPOSITION TO SUTTER HEALTH’S MOTION FOR SUMMARY JUDGMENT
                                      Case No. 3:12-cv-4854-LB
       Case 3:12-cv-04854-LB Document 909 Filed 12/01/20 Page 4 of 4



 1                                     FILER’S ATTESTATION
 2         Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of this
 3   document has been obtained from each of the above signatories.
 4

 5         Dated: November 30, 2020                               By: ___Suneel Jain___________
 6                                                                       Suneel Jain

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -3–
      STIPULATION TO FURTHER EXTEND TIME FOR PLAINTIFFS TO SUBMIT REDACTED VERSION OF
                OPPOSITION TO SUTTER HEALTH’S MOTION FOR SUMMARY JUDGMENT
                                     Case No. 3:12-cv-4854-LB
